                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

JULIAN PETTY,

                 Plaintiff,

      V.                                 : Civil Action No. 19-445-RGA

MS. CAROLE EVANS and
MS. MOSLEY,

                 Defendants.


Julian Petty, Howard R. Young Correctional Institution, Wilmington, Delaware .
Pro Se Plaintiff.



                                  MEMORANDUM OPINION




October    {5,2019
Wilmington , Delaware
A~             w. istrict Judge:
       Plaintiff Julian Petty, an inmate at the Howard R. Young Correctional Institution in

Wilmington , Delaware , filed this action pursuant to 42 U.S.C . § 1983.1 (D.I. 3). Plaintiff

appears prose and has been granted leave to proceed in forma pauperis. (D.I. 5) . The

Court screens and reviews the Complaint pursuant to 28 U.S .C. §§ 1915(e)(2) and

1915A(a).

                                      BACKGROUND

       Plaintiff completed the Headstart Program that he alleges opened an opportunity

for him to be classified as a Level 5 inmate or a mandatory worker completing his

sentence at the Plummer Community Corrections Center in Wilmington , Delaware. On

October 18, 2018 , Dr. August, the head of mental health at the HYRCI examined

Plaintiff. Plaintiff was also seen by Defendant Ms. Mosley, a counselor at Plummer who

asked him a few questions. Plaintiff alleges that several counselors from the Headstart

Program also spoke to Plaintiff, and they gave a good report as to his abilities. Plaintiff

alleges that Mosley told Plaintiff he would have to meet with Plummer's Warden ,

Defendant Carole Evans. Plaintiff waited for about an hour and was again seen by

Mosley who told Plaintiff he would need a mental health evaluation before anything else

could transpire.

       Plaintiff was taken back to the HYRCI. Upon his return , Dr. Gen , a mental health

physician, looked through Plaintiff's chart and saw the evaluation that Dr. August had



1When bringing a § 1983 claim , a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42 , 48 (1988).

                                              1
performed. Dr. Gen advised Plaintiff she would make some telephone calls to

determine why he had been wrongfully returned to the HYRCI. He was housed on a

pod at the HRYCI "notorious for being a trouble maker housing area ."

       Plaintiff alleges that Defendants lied about the necessity for Plaintiff to undergo a

mental health evaluation . Plaintiff alleges that being lied to and moved around under

false pretenses violated his constitutional rights and left him with a constant feeling of

being unsafe.

       Plaintiff seeks an injunction to return him for a case review as well as

compensatory damages.

                              SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) and§ 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted , or seeks monetary

relief from a defendant who is immune from such relief. " Ball v. Famig/io , 726 F.3d 448 ,

452 (3d Cir. 20 13) . See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) ; 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224 , 229 (3d Cir. 2008) ; Erickson v. Pardus, 551 U.S. 89, 93

(2007) . Because Plaintiff proceeds prose, his pleading is liberally construed and his

complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at 94 .



                                              2
      An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319 , 325 (1989) . Under 28 U.S.C. § 1915(e)(2)(B)(i) and

§ 1915A(b)(1 ), a court may dismiss a complaint as frivolous if it is "based on an

indisputably meritless legal theory" or a "clearly baseless" or "fantastic or delusional"

factual scenario. Neitzke , 490 U.S. at 327-28 ; Wilson v. Rackmi/1, 878 F.2d 772 , 774

(3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend his complaint unless

amendment would be inequitable or futile . See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009) ; Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007) . A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not

dismissed, however, for imperfect statements of the legal theory supporting the claim

asserted . See id. at 10.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim ; (2) identify allegations that,

because they are no more than conclusions , are not entitled to the assumption of truth ;
                                               3
and (3) when there are well-pleaded factual allegations , assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Const. Corp., 809 F.3d 780 ,787 (3d Cir. 2016) . Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed . R. Civ. P. 8(a)(2)) . Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense." Id.

                                        DISCUSSION

       It is well established that an inmate does not possess a liberty interest arising

from the Due Process Clause in assignment to a particular custody level or security

classification or a place of confinement. See Wilkinson v. Austin , 545 U.S. 209 , 221-22

(2005) (Constitution does not give rise to liberty interest in avoiding transfer to more

adverse conditions of confinement) ; O/im v. Wakinekona , 461 U.S. 238 , 245 (1983) ;

Meachum v. Fano , 427 U.S. 215, 224-25 (1976). The custody placement or

classification of state prisoners within the State prison system is among the "wide

spectrum of discretionary actions that traditionally have been the business of prison

administrators rather than of the federal courts ." Meachum , 427 U.S. at 225 . '"As long

as the conditions or degree of confinement to which [a] prisoner is subjected is within

the sentence imposed upon him and is not otherwise violative of the Constitution , the

Due Process Clause does not in itself subject an inmate's treatment by prison

authorities to judicial oversight."' Hewitt v. Helms , 459 U.S. 460 , 468 (1995) (quoting

Montanye v. Haymes, 427 U.S. 236 , 242 (1976)) . See also Sandin v. Conner, 515 U.S.

472 , 480 (1995). Therefore, Plaintiff can succeed under the Due Process Clause only if
                                               4
state law or regulation has created a constitutionally-protected liberty interest in being

assigned a certain classification upon the completion of prison programs. However,

neither Delaware law nor Department of Correction regulations create a liberty interest

in a prisoner's classification within an institution . See 11 Del. C. § 6529(e) . In addition ,

Plaintiff's constitutional rights were not violated when Defendants allegedly lied to him or

moved him under "false pretenses."

       The Complaint does not raise a cognizable claim. Therefore, it will be dismissed

as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1 ).

                                       CONCLUSION

       For the above reasons , the Court will dismiss the Complaint as legally frivolous

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1 ). The Court finds that

amendment is futile.

       An appropriate Order will be entered.




                                               5
